PRICEDANIEL



          Bon. LlOJa cros1ia                   opiaion   HO. v-913
          District Attorney
          Lubbock, Texas                       Re: The ellglbillty     for
                                                   “resident”     re&atra-
                                                   tion fees at Tsxas
                                                   Techaologlcal     College
                                                   of a 19 ear old na-
                                                   tive of i klahlmu who
                                                   now lives la LubkuMk
                                                   with his wife and
.         Dear Sir:                                child .’
                       Referdxe    ia made to your recatit    request        which
          reads    in part as follows:
                         “It is undlspul+     that Jerry L. Shelby
                  is a male parson, 19 em8 of age, mrried,
                  the father of one oh1 3 d an@ livl
                  bock, Texas with his wits, and CM      Y 8.In Jerry
                                                                 Lub-
                  ahelbj lw&+v to Lubbock, Texas wit& hi8 wife
                  ilh my, 19474 , for thq gurgc~se or making WI-
                  beak, Tbur hir bomb; &ad vlth 80 iatbntlvn
                                                         tolls e at
                                 80 hap lived in Lubbock, !faxa8
                  rith his i~lfs since l&q 1, 1948, and during
                  that time a child war born to than, after
                  which they continued to live in Lubbnok, Tex-
                  as.    Durlr&# the entire time that he Bnd his
                  wife end ahild have lived here he kar been
                  employed in the Clt]r of Lubbock, u&or full
                  tlmb employBoat, and haa there~         mado a liv-
                  W&W&wolf,            hia rife and ohlld do*
                                 At the t&no Je%‘ry 8holbj oam to
                  ‘pexaa, a& at 011 times sinae, he has mni-
                  feeted    br eX~sss10t.~  aud Wel’t act8 that
                  Lubbock is his home oad place of pbrmnbnt
                  realdeaob 8nd doa%alle.        Ba ir now am&ka
                  hen dariu hla mWt.d Sir             rup rttru    JW-
                  oblf, PPI wit@*8ad ohild, lILtmA r wy raor
                  ua o e  tr o rly o a o .


                                                                        /’
                                                                                     ,



                                                                                         .


                                                                               .:
                                                        -     .




Hon. Lloyd Croalin,        page 2     (V-913)


              “The wther
                       and rather of Jerry Shelby
     live     in the
                  State of Oklahon end are doM.-
     cued there.    Qelthar contribute to the uup-
     port OS Jerry Shelby nor hia Sanlly.
            ‘Jarrf  Shelby deriraa to aaroll la
     four Toohmolo cal Collo#o la &#mbor
     o? 1949, *a a fi la h wr s  rtudent, a ndwia -
     taina that he has tha right and prirlla      o
     oi reglatratioa     au a student in this co %-
     loge upoa hi8 pylng the 8rbaident8 rb((i6-
     tratlon foe, and rlthout hwly         to mf the
      8aoa-reeidant I rogiatmtlon     ire O”
           your quaatioa iar OeAor the facts aubmltted,
ia thla atudrat claaaifled a8 a ao8-rasldeat   atndont
under Article  26540, Varnon’a Civil Statutea?
          Artlole 26540, Veruonaa Civil           St8tute8,   IWO-
vldba in part aa follevs:
          “(N) A nonroald~at otudmt la haroby
     dorUed to ba l a tndo a tof laaa than trm-
     tpou’      (21) narlr    0r    qe,   lit   lw87fr o r
     hi8 fa8il7 and vhbae fully      ‘“f de8 1~~
                                    ~08
     me&her    St&o, or whoeo imilt     baa not 190
     aided In Tour for tha trelvo (12) w&ha
     lmedIate17     prooedlw the date oi ragia-
     tr8t1oai    . . .
          “(b) The term ‘rorldomob’ eI) u0.d l8
     thla Aot maan8 ‘do8IoIlm’;  a . 0”
            It 10 at8ted      In 31 Toxaa duriap‘udeaoo       1319,
?aroat    md Child, ko.       47 thats
           “Thou@ there la ILOstatute    80 @Ovid-
     lag, the rrriage    of a daor a08 ala0 owa-
     cipmtea him, for the 18~ l~posba u~@a a
     huatind the dutt of rupportla(: hla wife ud
     fd.l~l    ,d for luah muqma~ r&l hia 6ma-
           8r0 pivrll~    to be dbrotod.   ThO 800'8
     O?J
     ‘“F l@lon    ia luuh l aaaa IS to hlr own fu-
     117, rather than to hla paro~ta.      1
               ‘Parenta ry and frequent17 do coa8oRt
         to the lwaol~tlo8   of ohIldm8 2    EM&ad
         waoqh to ww for thmwlvea.                -
         tioa to ommclpate nerd not be bX)FO8@@&
Ben. LloJa Croalla,    pegs 3   (V-913)


                be InfelmM  rrQ8 fib@ aomaet et the
                aad the aucrowdIu8 olrctuatan4ms.

            “Where there hau boon a oo8pbte emn-
     clmtioa   or a renuac%aticbnof parmtal
     rights, a minor child ooeupier the mme re-
     latlo8 to the parents a6 if iw b8d arrIv8d
     at full  41;e.”
          Also in 23 Texas Jurl~~~~doncs    14, HuubmaaI8~4
Wife, Sbc. 4, it is stated that:
            "The family group had its origin ulth
     the iirat pair.    In legal oonte~atlon
     'fatil7'   is not alva7u e7noll~1oue with
     'lutuEa~Q end wife, ' wt It we      ummU7
     I8 00.
           In the sare volume at #a&a 18 we ilad      the foo3-
ICOMig:
          “We have just so8n t&t the husbmd,
     as head of tlq faUl7,  ry eeleat bha hr-
     il7 dap,iaL;La.
          Ia mmberg., Caailieb or lmw, ~.44-45,          we
     tik iollow ita&
           “It is frr txoW;tt rUCb*l Mwt aa
     amacigSmd    chid PY aappti~q a @ul@U
     aopwat8 fro8 that4  03 I%* grcw*r.    . .
     It muld imem that in an7 oase in rdsiah
     a child is 'on his ona' and independent
     of his parenta, he should be able to ac-
     quire a domloil o? his own, perticularl7
     if he has attained 7ears of discretion.
     SO, It ha8 rlso laoen held that a child
     upn hui wrria~.    suWlrFeatl7   pnasra
     frcr parental control to pWWt aoquisl-
     t&m of a separate, dolalcll, although
     there we earea, to t&e ooatrary.   a ."
           Although the gmeral rule is that the dorioila
af a minor is    that of h.ia parents, we belleve  such rule
l& Plot applicable    to the iaetaat ease.   bra we have a
mamied m&nor who has a full7        of hlr own md vho ham LJ
him omn 8ate tenlrrated     the feril7 relatlowhip   with h&e
$Watite, and he h&s been living with his ova fati         il
Texas for more than twelve moaths.
                                                  -       .




Eon. Lloyd Crosl1a,   mge   4   (v-913)


            Since the minor In question has acquired e
family of' his own, It 1s our o~lalon that under the
facts preaeated such minor 18 not to be claerifled    act
a nouresldent    of the State o? Texas wlthln the n8ning
of said Article.


             A minor who Is rrrried   and ha8 been
     living     in Texas with his wife aad non for
     the past twelve monthe, aad whose parent6
     are residents     OS Oklahomm, is not to be
     clssslfled     as a nonresident  within the
     meama:~eof Article      26540, Ver~on'm Civil
                  .
                                      Yours very truly,
                                  ATTORNEX
                                         OENBRAL
                                               OF TEXAS


BA:bh:mw                          m
                                          Amslrtrnt




                                    x-&
                                PFIMT ASSISTANT
                                  ATTORSUY
                                         -